Citation Nr: 0205737	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  01-01 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers.



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1952 to 
June 1954.

By memorandum decision in December 1998, while adjudicating a 
claim of entitlement to service connection for a kidney 
disorder, the United States Court of Appeals for Veterans 
Claims (Court) found that the veteran had previously raised 
the issues of entitlement to service connection for a low 
back disability and entitlement to service connection for 
ulcers.  The Court affirmed the Board decision that had 
denied entitlement to service connection for a kidney 
disability and remanded the additional issues of service 
connection for a low back disability and ulcers to the Board 
for adjudication consistent with the Court decision. 

This matter now comes before the Board on appeal from a 
February 2000 rating decision of the Detroit, Michigan 
Regional Office (RO), that denied the veteran's application 
to reopen the previously denied claims of entitlement to 
service connection for a low back disability and ulcers.

It is further noted that the Board is undertaking additional 
development on the issue of service connection for a low back 
disability on a de novo basis (following the reopening of 
this claim in the body of this decision) pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  By rating action in March 1971, the RO denied claims of 
entitlement to service connection for a low back disability 
and ulcers.  The veteran was notified of this denial by 
letter of that same month, but he did not perfect an appeal 
therefrom.

2.  Additional evidence received since the March 1971 RO 
denial is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the veteran's claim of service connection for a low back 
disability.

3.  By decision of the Board in August 1978, the veteran's 
request to reopen the previously denied claim of entitlement 
to service connection for ulcers was denied.  

4. The additional evidence associated with the claims file 
subsequent to the August 1978 Board decision is merely 
cumulative and redundant of evidence previously of record and 
is not so significant that it must be considered in order to 
decide the merits of the claim of service connection for 
ulcers.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a low back 
disability has been submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  No new and material evidence has been submitted to reopen 
the claim of service connection for ulcers.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating action of March 1971, the RO, among other things, 
denied the veteran's claims of entitlement to service 
connection for a low back disability and ulcers.  The veteran 
was informed of the denials, but did not initiate any 
appeals.  Consequently, that decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2001).

The veteran attempted to reopen his claim of entitlement to 
service connection for ulcers, and in an August 1978 
decision, the Board denied the veteran's petition to reopen.  
Consequently, that decision is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1100, 20.1105 
(2001).    

As the March 1971 RO rating decision and the August 1978 
Board decision are deemed to be final, see 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1100, 20.1103, 
20.1105, the claims may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowances.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance for each 
claim because it determines the Board's jurisdiction to reach 
the underlying claims and to adjudicate the claims de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

Low Back Disability

The veteran's claim of entitlement to service connection for 
a low back disability was denied in March 1971 as it was 
determined that the veteran had no current disability, as was 
shown in a recent VA examination.  The RO also mentioned that 
the veteran had a history of a back injury in 1950, with no 
evidence of limitation of motion, muscle spasms, or 
tenderness occurring during service.

The Board has reviewed the evidence associated with the 
claims folder since the March 1971 RO denial, and finds that 
new and material evidence has been received sufficient to 
reopen the previously denied claim of service connection for 
a low back disability.

The evidence available at the time of the March 1971 RO 
denial included the veteran's service medical records.  
Service medical records revealed complaints of low back pain 
since 1950.  In November 1952, the veteran was diagnosed with 
a mild, chronic lumbosacral strain.  Upon examination the 
following day, the examiner reported negative findings for 
the back, full range of motion, and no tenderness.  In a June 
1954 examination report, the examiner noted that the 
veteran's spine was normal.  

Post-service medical records included a January 1971 VA 
examination report.  The examiner reported that although the 
veteran claimed a back injury and strain, there was no 
evidence of residuals or positive findings regarding the back 
upon examination.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, VA 
medical records dated in December 1981 which reveal that the 
veteran was diagnosed with lumbar myositis.  VA treatment 
records dated in September 1984 reveal that the veteran was 
diagnosed with mild left L5 radiculopathy.  An August 1991 VA 
examination report shows that the veteran was diagnosed with 
facet degeneration of the middle to lower lumbar spine and 
lumbosacral strain.

The Board finds that these VA medical records constitute 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, this evidence tends to support the 
veteran's claim in a manner different from the evidence 
previously of record, particularly with respect to the 
question of whether the veteran has a current low back 
disability.  Consequently, it must be said that the evidence 
bears directly and substantially upon the issue at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, the evidence now tends to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  To this extent 
only, the appeal of this issue is allowed.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, 
must be further developed in fulfillment of the duty to 
assist, the veteran will have an additional opportunity to 
present evidence and argument in support of his de novo 
claim.   

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claim for low back disability, further action 
under the Veterans Claims Assistance Act of 2000 (as 
discussed above) will be accomplished as part of the 
development of this claim on a de novo basis.  Conversely, as 
discussed below, the issue of service connection for ulcers 
will not be reopened herein.  Consequently, as the Board may 
not address the underlying claim for service connection for 
ulcers, further action under the Veterans Claims Assistance 
Act of 2000 is not required.  

Ulcers

The veteran attempted to reopen his claim of service 
connection for an ulcer condition in October 1977.  In an 
August 1978 decision, the Board denied the veteran's claim on 
the basis that the evidence submitted since 1971 was 
cumulative in nature in that it did not show that an ulcer 
was incurred during service or within one year after 
discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  

The Board has reviewed the evidence associated with the 
claims folder since the August 1978 Board denial, and finds 
that new and material evidence has not been received to 
reopen the previously denied claim of service connection for 
ulcers.

The evidence available at the time of the August 1978 Board 
denial included service medical records that revealed that 
there were no complaints of ulcers, diagnoses of ulcers, or 
treatment for ulcers while the veteran was on active military 
duty.  

A May 1952 statement from N.B.L., M.D., was also included in 
the evidence of record.  While Dr. L. discussed treatment for 
an upper respiratory infection, pyelitis, and a possible 
rheumatic heart condition, he did not refer to treatment for 
an ulcer condition.  

A November 1965 radiology report from P.M.W., D.O., was also 
of record.  Dr. W. noted no appreciable distortion of the 
duodenal cap, but found that the central flack defect within 
the cap was characteristic of a posterior wall cap ulcer of 
moderate size with very little associated cap deformity.  Dr. 
W. noted that the remainder of the upper gastrointestinal 
studies were not remarkable.  

At a February 1971 VA examination, an upper gastrointestinal 
series was performed.  The examiner found no intrinsic 
abnormality of the stomach.  The examiner noted minimal 
changes in the duodenal bulb suggesting a slight degree of 
chronic peptic disease, but no active ulcer crater was 
present.  The examiner noted that an inactive, non-
obstructive chronic duodenal ulcer was not found.  

A statement from E.A.F., D.O., dated in August 1977, was also 
of record at the time of the Board denial.  Dr. F. wrote that 
he treated the veteran in November 1965 for a posterior wall 
cap ulcer, and prescribed the veteran medication.  Dr. F. 
further stated that he had not treated the veteran since May 
1968.  

Also included of record was a January 1978 statement from the 
veteran in which he wrote that he was first diagnosed with an 
ulcer condition at age four, and was diagnosed with a peptic 
ulcer in the heart area by Dr. F. after his discharge from 
active duty.

The evidence obtained in connection with the veteran's 
current attempt to reopen includes VA treatment records dated 
in December 1981 that reveal that the veteran complained of 
chest pain after eating.  He was diagnosed with hypertension 
and gastritis.  

VA treatment records dated in June 1983 reveal that the 
veteran had complaints of ulcer pain within the previous 
three months.  He was diagnosed with a questionable angina.  
In October 1983, the veteran complained of pain after eating.  
He was diagnosed with hypertension and obesity.  

A VA examination was performed in August 1991.  The examiner 
noted that although the veteran reported peptic ulcer disease 
in 1970, there was no documentation of that diagnosis.  He 
was diagnosed with peptic ulcer disease, without any current 
activity.  

In a January 1996 statement, the veteran indicated that his 
ulcerated stomach was related to the congenital syphilis that 
he had been diagnosed with as a child.  He also contended in 
January 1996 that he was born with ulcers, and because he was 
not treated for them properly while in service, his ulcer 
condition had been aggravated.

In a November 1996 SSA examination, the veteran reported a 
history of chest pain, and was diagnosed with a systolic 
murmur.  The SSA records do not mention an ulcer condition.  

The Board finds that the additional evidence is not new 
because it is cumulative of previously considered evidence.  
See 38 C.F.R. § 3.156.  That is, while some of the additional 
evidence was not previously on file, it merely confirms what 
was already known.  The record remains devoid of medical 
evidence indicating that ulcers were either incurred in 
active duty or, if preexisting, were aggravated by active 
duty.  Accordingly, the Board concludes that the evidence 
submitted subsequent to the August 1978 Board decision is not 
"new and material" as contemplated by 38 C.F.R. § 3.156(a).  
As the additional evidence is not material, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 U.S.C.A. 
§ 5108.  Thus, the veteran's claim of entitlement to service 
connection for ulcers is not reopened.  


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened.  To this extent only, the benefit 
sought on appeal is granted.

The application to reopen a claim of service connection for 
ulcers is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

